OPINION OF THE COURT
Per Curiam.
The respondent was admitted to practice as an attorney by this court on March 13,1942.
*153In this proceeding the Special Referee sustained a single charge of misconduct against the respondent alleging that he engaged in illegal conduct involving dishonesty, fraud, deceit and misrepresentation while representing an estate. The respondent signed the names of two of the deceased’s children to a waiver of citation and caused the executrix to sign the names of the deceased’s other two children to that waiver. The petitioner moves to confirm the report of the Special Referee and the respondent submits an affirmation in support of the motion.
After reviewing all of the evidence, we are in full agreement with the report of the Special Referee. The respondent is guilty of the misconduct outlined above. The petitioner’s motion to confirm the Special Referee’s report is granted.
In determining an appropriate measure of discipline to be imposed, we have taken into consideration the fact that the respondent acted with the full knowledge and consent of his clients, that said acts were not venal nor were they done for profit, and that the sole purpose of the respondent’s conduct was his desire to expedite the probate proceeding. We also note that except for a letter of caution issued on April 16, 1982, for failing to maintain certain escrow records, the respondent had a previously unblemished record. The respondent is contrite and was fully cooperative throughout these proceedings. Accordingly, the respondent should be, and hereby is, censured for his misconduct.
Mollen, P. J., Mangano, Thompson, Bracken and Spatt, JJ., concur.